
	
		I
		112th CONGRESS
		1st Session
		H. R. 3032
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2011
			Mr. Reichert (for
			 himself, Mr. Olson,
			 Mr. Pascrell, and
			 Mr. Matheson) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for payment for services of qualified radiologist assistants under the
		  Medicare program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Access to Radiology Care Act
			 of 2011.
		2.Medicare payment
			 for qualified radiologist assistant services
			(a)CoverageSection
			 1861 of the Social Security Act (42 U.S.C. 1395x) is amended—
				(1)in subsection
			 (s)(2)(K)—
					(A)by striking the
			 semicolon at the end of clause (ii) and inserting a comma; and
					(B)by adding at the
			 end the following new clause:
						
							(iii)qualified radiologist assistant services
				(as defined in subsection (iii)(1)),
							;
				and
					(2)by adding at the
			 end the following new subsection:
					(iii)Qualified Radiologist
		  Assistant Services; Qualified Radiologist Assistant(1)The term qualified
				radiologist assistant services means services—
								(A)performed by a qualified radiologist
				assistant (as defined in paragraph (2)) as an employee, leased employee, or
				independent contractor of the supervising radiologist under the supervision (as
				determined by State law) of a radiologist; and
								(B)which the radiologist assistant is
				legally authorized to perform under State law (or the State regulatory
				mechanism provided by State law).
								(2)The term qualified radiologist
				assistant means a radiographer who is certified by the American Registry
				of Radiologic Technologists as a registered radiologist assistant or by the
				Certification Board for Radiology Practitioner Assistants as a radiology
				practitioner assistant to perform radiologic procedures under the supervision
				(as determined by State law) of a
				radiologist.
							.
				(b)Payment in
			 relation to physician fee schedule
				(1)Payment
			 levelSection 1833(a)(1)(O) of such Act (42 U.S.C.
			 1395l(a)(1)(O)) is amended by inserting or qualified radiologist
			 assistant services after or clinic nurse
			 specialists.
				(2)Payment to
			 supervising radiologistThe first sentence of section 1842(b)(6)
			 of such Act (42 U.S.C. 1395u(b)(6)) is amended—
					(A)by striking
			 and before (H); and
					(B)by inserting
			 before the period at the end the following: , and (I) in the case of
			 qualified radiologist assistant services, the payment shall be made to the
			 supervising radiologist.
					(3)Rules of
			 constructionNothing in this section, or the amendments made by
			 this section, shall be construed as affecting—
					(A)coverage of and
			 payment for the technical component (including the technical component of a
			 global fee) with respect to imaging services under title XVIII of the Social
			 Security Act (42 U.S.C. 1395 et seq.) as in effect before the date of the
			 enactment of this Act; or
					(B)the amount of
			 payment made for physicians’ services under such title when furnished solely by
			 a radiologist.
					(c)Review and
			 reportThe Secretary of Health and Human Services shall conduct a
			 review of the effect of the amendments made by this section on patient
			 satisfaction and on the clinical and operational effectiveness of the use of
			 radiologist assistants pursuant to such amendments, and shall submit to
			 Congress not later than January 1, 2016, a report to Congress on such review.
			(d)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2012.
			
